In this case the plaintiff in error was convicted of the offense of assault with intent to commit rape and sued out writ of error.
The case has been briefed and orally argued before this Court and all contentions presented by the plaintiff have been carefully considered and must be resolved against the plaintiff in error.
A consideration of the entire record disclosed no reversible error and the judgment is, therefore, affirmed.
So ordered.
Affirmed.
ELLIS, C.J. and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 691